 

Customer No. 2920

 

Note No. 53125

AMENDMENT TO NOTE

 

This Amendment to Note (“Amendment”) is effective as of December 7, 2012 by and
between FirstMerit Bank, N.A., (hereafter “Lender”) and OurPet's Company, Virtu
Company, and SMP Company Incorporated (hereafter “Borrower”) (Collectively
“Parties”).

 

Whereas Lender loaned to the OurPet's Company the sum of $5,000,000.00 evidenced
by an Amended and Restated Promissory Note dated June 28, 2011 including any and
all amendments thereto (the “Note”); and

 

Whereas, Lender and Borrower desire to modify and amend the terms of the Note
which has a principal balance of $2,276,031.93 as of December 5, 2012;

 

Now, therefore, in consideration of the foregoing and of other good and valuable
consideration the receipt of which is hereby acknowledged by the Parties hereto,
the Note is modified and amended to read as follows:

 

1.Virtu Company and SMP Company Incorporated hereby agree to become a Borrower
under the Note, effective December 7, 2012.

 

2.Virtu Company and SMP Company Incorporated hereby acknowledge that they have
received a copy of the Note, have read the same and are familiar with its terms
and conditions.

 

3.The section of said Note titled "Promise to Pay" is hereby deleted in its
entirety and is replaced with the following:

 

Promise to Pay: OurPet's Company, Virtu Company, and SMP Company Incorporated
("Borrower"), jointly and severally promise to pay to FirstMerit Bank, N.A.
("Lender"), or order, in lawful money of the United States of America, the
principal amount of Five Million and 00/100 Dollars ($5,000,000.00) or so much
as may be outstanding, together with interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance.

 

4.The Borrower's final payment (“Maturity Date”) of said Note is hereby amended
from June 30, 2013 to June 30, 2014.

 

5.The interest only period of said Note is hereby extended for an additional
nineteen (19) months until June 30, 2014.

 

It is expressly agreed by the Parties that this Amendment does not change any
other terms or conditions of the Note not specifically amended herein, and that
such terms and conditions not amended shall remain in full force and effect and
are expressly applicable to the terms of this Amendment.

 

The undersigned Borrower hereby ratifies and affirms its liability to Lender
pursuant to the aforesaid indebtedness and loan relationship, evidenced in part,
by this Amendment and agrees that its liability thereon shall continue in full
force and effect and represents to Lender that it has no defenses, set-offs, or
other claims against Lender. The undersigned Borrower releases and forever
discharges Lender, its present and future, directors, officers, employees,
agents, attorneys, successors and assigns, of and from, any and all actions,
claims, and/or demands (whether these are now known or unknown, or whether these
now exist or may hereafter accrue through the date of this Amendment) which said
Borrower may hold against Lender, its present and future directors, officers,
employees, agents, attorneys, successors and/or assigns, as a result of said
Parties' business , legal and contractual relationship, which in any manner
arises under, arises in, or relates to, the indebtedness and loan relationship,
evidenced in part, by this Amendment. The undersigned Borrower further agrees
that in the event its indebtedness and loan relationship, evidenced in part, by
this Amendment, is secured by any lien or security interest, nothing contained
herein or done pursuant hereto shall affect such lien or security interest or
the priority of the same with regard to other encumbrances. The undersigned
Borrower further agrees that the present principal balance of its indebtedness
and loan relationship, evidenced by this Amendment to Lender is in the amount
stated above.

 

Page 1 of 2

 

 

The undersigned Borrower hereby irrevocably authorizes and empowers any
attorney-at-law, including an attorney engaged by Lender, to appear in any court
of record and to confess judgment against Borrower for the unpaid amount of the
aforesaid Note, as amended, as evidenced by an affidavit signed by an officer of
Lender setting forth the amount then due, attorneys' fees plus costs of suit,
and to release all errors, and waive all rights of appeal. If a copy of the
aforesaid Note, as amended, verified by an affidavit, shall have been filed in
the proceeding, it will not be necessary to file the original as a warrant of
attorney. Borrower hereby waives the right to any stay of execution and the
benefit of all exemption laws now or hereafter in effect. No single exercise of
the foregoing warrant and power to confess judgment will be deemed to exhaust
the power, whether or not any exercise shall be held by any court to be invalid,
voidable, or void; but the power will continue undiminished and may be exercised
from time to time as Lender may elect until all amounts owing on the aforesaid
Promissory Note, as amended, have been paid in full. Borrower hereby waives any
conflict of interest that an attorney engaged by Lender may have in acting on
behalf of Borrower in confessing judgment against Borrower while such attorney
is engaged by Lender. Borrower expressly consents to such attorney acting for
Borrower, in confessing judgment.

 



NOTICE: FOR THIS NOTICE "YOU' MEANS THE BORROWER AND "CREDITOR"AND '"HIS" MEANS
LENDER.      WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE
AND COURT TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN
AGAINST YOU WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED
TO COLLECT FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR
WHETHER FOR RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE
AGREEMENT, OR ANY OTHER CAUSE.

 

BORROWER:           OurPet's Company           By: /s/ Steven Tsengas   12/7/12
  Steven Tsengas, President   Date       Virtu Company           By: /s/ John
Silverstri   12/7/12   John Silverstri, President/Chief Operating Officer   Date
      SMP Company Incorporated           By: /s/ John Silvestri   12/7/12   John
Silvestri, President/Chief Operating Officer   Date       GUARANTOR:          
By: /s/ Steven Tsengas   12/7/12       Steven Tsengas, an Individual   Date    
  By: /s/ Evangelia Tsengas   12/7/12       Evangelia Tsengas, an Individual  
Date       LENDER:           FirstMerit Bank, N.A           By: /s/ Eric
Hollinger   12/7/12   Eric Hollinger, vice president   Date

 



Page 2 of 2

